*153In the presont case the court of common pleas when it set aside the judgment against Lott Phillips, was not acting different from the course of the common law—it was acting or professing to act according to common law principles and in a common law mode. It may be said that the court had no power to set aside the judgment, but that does not alter the case, nor does it prove that a certiorari will lie; nor does it by any means follow that because a writ of error will not lie that a certiorari will. There are a great many cases whore neither will lie, as if a court should quash a writ, set asido a judgment by default, grant or refuse a new trial, strike a count out of a declaration, change a venue, &c., 12 John. Rep. 49.
The court, after taking time to deliberate, ordered the writ of certiorari issued in this case to be quashed.
Writ quashed.